Citation Nr: 1749522	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for end stage renal disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for dry eye syndrome, macular degeneration and cataracts (claimed as loss of sight in right eye).

3.  Entitlement to a compensable evaluation for minimal non-proliferative diabetic retinopathy.

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with minimal non-proliferative diabetic retinopathy.

5.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine strain.

6.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).


FINDING OF FACT

On October 30, 2017 the Board was notified by the Department of Veterans Affairs (VA) Agency of Original Jurisdiction that the appellant died in October 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


